Lisa F. Muller Sr. Counsel March 29, 2012 VIA ELECTRONIC FILING Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, D.C. 20549 Re: National Variable Annuity Account II, File No. 811-08015 Rule 30b2-1 Filing To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (Act), as amended, National Life Insurance Company, on behalf of National Variable Annuity Account II, the Registrant, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the period ending December 31, 2011 of the underlying management investment companies in which the Registrant invests that are also reflective of the contract owners subaccount allocation. These management investment companies have separately filed their annual reports with the Securities and Exchange Commission via EDGAR on the dates indicated below and are incorporated herein by reference. CIK Underlying Management Investment Company Number Dates Filed Alger American Fund 2/22/2012 LargeCap Growth Portfolio SmallCap Growth Portfolio Capital Appreciation Portfolio AIM Variable Insurance Funds 2/27/2012 V.I. Capital Development Fund V.I. Global Health Care Fund V.I. Technology Fund AllianceBernstein Variable Products Series Fund Inc 2/27/2012 AllianceBernstein International Growth Portfolio AllianceBernstein International Value Portfolio AllianceBernstein Small/Mid Cap Value Portfolio AllianceBernstein Value Portfolio American Century Variable Portfolios Inc 2/23/2012 VP Ultra Fund VP Vista Fund VP International Fund VP Income & Growth Fund VP Value Fund American Century Variable Portfolios II Inc 2/23/2012 Inflation Protection Fund Dreyfus Variable Investment Fund 2/23/2012 Appreciation Portfolio Opportunistic Small Cap Portfolio Quality Bond Portfolio Dreyfus Socially Responsible Growth Fund Inc 2/14/2012 DWS Investments VIT Funds 2/24/2012 DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS Variable Series II Funds 2/24/2012 DWS Large Cap Value VIP DWS Dreman Small Mid Cap Value VIP Variable Insurance Products Fund III 2/23/2012 Fidelity Variable Insurance Products: Mid Cap Portfolio Fidelity Variable Insurance Products: Value Strategies Portfolio Variable Insurance Products Fund 2/23/2012 Fidelity Variable Insurance Products: Growth Portfolio Fidelity Variable Insurance Products: Overseas Portfolio Fidelity Variable Insurance Products: Equity-Income Portfolio Fidelity Variable Insurance Products: High Income Portfolio Variable Insurance Products Fund V 2/27/2012 Investment Grade Bond Portfolio Money Market Portfolio Variable Insurance Products Fund II 2/23/2012 Fidelity Variable Insurance Products: Contrafund Portfolio Fidelity Variable Insurance Products: Index 500 Portfolio Franklin Templeton VIP Trust 3/1/2012 Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. Government Fund Mutual Global Discovery Securities Mutual Shares Securities Fund Foreign Securities Fund Franklin Global Real Estate Securities Fund JPMorgan Insurance Trust 3/5/2012 Small Cap Core Portfolio International Equity Portfolio Neuberger Berman Advisers Management Trust 3/1/2012 Partners Portfolio Mid-Cap Growth Portfolio Small-Cap Growth Portfolio Short Duration Bond Portfolio Socially Responsive Portfolio Oppenheimer Variable Account Funds 2/24/2012 Main Street Small Cap Fund/VA Global Strategic Income Fund VA Balanced Fund/VA Sentinel Variable Products Trust 3/6/2012 SVP Common Stock Fund SVP Mid Cap Fund SVP Small Company Fund SVP Balanced Fund SVP Bond Fund T. Rowe Price Equity Series, Inc. 2/13/2012 T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Health Sciences Portfolio T. Rowe Price Personal Strategy Balanced Portfolio Van Eck Worldwide Insurance Trust 3/2/2012 VIPT Global Bond Fund VIPT Emerging Markets Fund VIPT Global Hard Assets Fund Wells Fargo Advantage Variable Trust Funds 2/29/2012 Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage VT Opportunity Fund We have included with this filing the cover, inside pages and back pages that we include with our mailing. Not every underlying fund is in every contracts subaccount allocation. The actual letter sent to each contract owner included references only to the annual reports of the management investment companies reflective of the contract owners subaccount allocation as of December 31, 2011. Please contact me at (802)229-7410 if you have any questions regarding this filing. Sincerely, /s/Lisa F. Muller Lisa F. Muller Senior Counsel Attachments For the period ended December 31, 2011 This booklet contains the annual reports for the underlying funds of your variable life insurance policy or annuity contract and additional policy/contract information. Save paper. Save the environment. Sign up to receive your documents through email and the internet. It's easy and free , visit NationalLifeGroup.com, click Customer Service, click E-Documents. National Life Insurance Company ® 30 % 66027 MK8304(0112) TC60679p(0112) National Life Variable Contracts distributed by Equity Services, Inc. | Broker/Dealer and Registered Investment Adviser Affiliate of National LIfe Insurance Company, One National Life Drive, Montpelier, Vermont 05604 National Life Group ® is a trade name representing various affiliates, which offer a variety of financial service products. Centralized Mailing Address: One National Life Drive, Montpelier, VT 05604 P: 800-732-8939 | F: 802-229-3868 | www.NationalLifeGroup.com February, 2012 Dear Variable Product Policyholder: In an effort to expedite the delivery of important financial information to you  and to minimize the creation of paper documents that you may or may not be interested in reading  National Life now offers an environmentally friendly alternative: E-documents : Our electronic delivery system will allow you to read, store, or eliminate all of the compliance materials (prospectuses and the annual and semiannual reports of the underlying funds) you now receive by mail - at your home or office and at your convenience. You simply give us the email address to which you would like your information sent. Please visit our web site at www.NationalLifeGroup.com to register. In addition to the cost, time, and storage efficiencies this option will generate, we believe it also represents a more responsible use of our countrys natural resources. Enclosed are the December 2011 Annual Reports for the underlying funds of your policy as of December 31, 2011, along with the sticker updates to your current prospectus. Should you have any questions, please do not hesitate to contact your local National Life representative or this office. Insurance & Annuity Administration
